RULES OF JUDICIAL ADMINISTRATION

 —The Rule 605 rule text is deleted in its entirety and replaced with the following
                                    rule text—

Rule 605. Supervision of Magisterial District Courts by President Judges

    In the interest of efficient administration of the judicial district, the president judge of
the court of common pleas of a judicial district shall exercise general supervision and
administrative authority over magisterial district courts within the judicial district. The
administrative authority of the president judge over magisterial district courts within the
judicial district includes, but is not limited to, and shall be governed by, the following:

(A) Administration of District Courts.

    (1) Records—Personnel and other records shall be maintained in such form as
directed by the president judge or required by general or local rule.

   (2) Staff in the Magisterial District Courts—

       (a) The president judge, in the interest of efficient administration of the judicial
           district:

              (i)     retains the final authority to hire, supervise, and fire staff in the
                      magisterial district courts in the judicial district. In accordance with
                      such authority, the president judge may establish minimum
                      qualifications, a classification system and job description for all
                      authorized staff, and general procedures regarding the hiring, firing,
                      supervision, and discipline of all authorized staff;

              (ii)    may transfer or reassign staff members from one court to another.
                      Ordinarily, such transfer or reassignment should occur only after
                      consultation with the magisterial district judges involved. Absent
                      extraordinary circumstances, the president judge may transfer or
                      reassign personal staff only with the consent of the magisterial
                      district judge;

              (iii)   may assign, as appropriate, temporary or floater staff;

              (iv)    may establish performance evaluations and procedures for staff,
                      including personal staff, in the magisterial district courts in the judicial
                      district which shall be utilized by the magisterial district judges; and

              (v)     may prescribe training for staff in the magisterial district courts in the
                      judicial district.
       (b) The magisterial district judge, subject to the provisions set forth above and in
           the interest of the efficient administration of the judicial district:

               (i) may select one authorized staff member as personal staff and assign
                   the duties of the personal staff;

               (ii) shall have general day-to-day supervisory authority, in coordination with
                    county court administration and the court’s human resources designee,
                    over the staff in his or her court, and ordinarily shall participate in the
                    selection, hiring, disciplining and firing of court staff;

               (iii) shall be responsible for the daily operation of his or her court in
                     accordance with the Rules Governing Standards of Conduct of
                     Magisterial District Judges and any state or local rules or administrative
                     orders; and

               (iv) shall be responsible for the assignment of work in accordance with job
                    descriptions among authorized staff in his or her court.

    (3) Office Hours—The president judge may designate the hours that the magisterial
district courts shall be open for official business in the judicial district. The approved office
hours shall be posted in a conspicuous place on the premises in which the office is located
and posted on the judicial district’s website.

   (4) Procedural Audits—The president judge may direct that procedural audits of a
magisterial district court be conducted to assure compliance with general and local rules,
administrative policies and procedures, and the clerical procedures adopted by the
Administrative Office for management of cases in the Magisterial District Judge System.
Such procedural audits shall be separate from the fiscal audits conducted by the county
controller or state Auditor General, which shall be limited in scope to the accounts of the
magisterial district judge. Such procedural audits may be conducted by the district court
administrator, an outside independent auditor, or such other person as the president
judge may designate.

  (5) Temporary Assignments: Transfer of Cases—In consultation with the affected
magisterial district judge(s), the president judge may order temporary assignments of
magisterial district judges or reassignment of cases or certain classes of cases to other
magisterial districts within the judicial district or central courts within the judicial district.

(B) Supervision of Magisterial District Judges.

    (1) Meetings with Magisterial District Judges—The president judge may require the
attendance of magisterial district judges in the judicial district, individually or collectively,
at meetings with the president judge or his or her representative.




                                                2
    (2) Magisterial District Judge Leave: Coverage During Leave—To ensure access to
the courts and the efficient use of judicial resources, the president judge may establish a
policy in the judicial district that requires magisterial district judges to provide reasonable
advance notice of their leave, except when leave must be taken due to exigent
circumstances, in which case, magisterial district judges shall notify the president judge,
or designee as promptly as possible. Subject to reasonable coordination with the
president judge and any policy promulgated by the president judge, and with regard to
the schedules of the other magisterial district judges in the judicial district, magisterial
district judges shall enjoy autonomy with respect to choosing when to take leave.

    (3) Conduct of Magisterial District Judges—When a complaint is received with respect
to the conduct of a magisterial district judge, the president judge may, in his or her
discretion, review the matter with the affected magisterial district judge and take any
action the president judge deems appropriate to ensure the efficient administration of
justice, including, where warranted, informing the appropriate disciplinary authority.
Contemporaneous notice of any such action taken by the president judge resulting in
reassignment of cases or otherwise affecting the duties of the magisterial district judge
shall be given to the Court Administrator.

   Note: The substance of this rule was taken from Rule 17 of the Rules Governing
Standards of Conduct of Magisterial District Judges, rescinded March 26, 2015.

    The Pennsylvania Constitution vests the Supreme Court with supervisory and
administrative authority of the Unified Judicial System, including the power to prescribe
general rules governing the practice, procedure, conduct, and administration of all courts,
as well as the supervision of all officers of the Judicial Branch. Through this rule, the
Supreme Court delegates general supervision and administrative authority over the
magisterial district courts in a judicial district to the president judge. While the president
judge, as in other matters, may delegate certain tasks to colleagues or administrators, the
ultimate responsibility rests with the president judge.

    This rule recognizes that magisterial district judges are the judicial officials charged
with the legal and administrative responsibilities within their respective magisterial
districts. Designed to further the efficient and effective administration of justice in the
Unified Judicial System, this rule contemplates a cooperative approach to the
administration of the magisterial district courts, acknowledging the supervisory role of the
president judges to administer the magisterial district judge courts within their judicial
district. See Canon 2, Rule 2.5 of the Rules Governing Standards of Conduct of
Magisterial District Judges (requiring a magisterial district judge to cooperate with other
magisterial district judges and court officials in the administration of court business).

    Rule 605 was amended in 2021 to more specifically outline the authority, powers, and
responsibilities of the president judge with regard to the management of the magisterial
district courts. In so doing, however, it was not intended that this be an exclusive list of
powers and responsibilities. Given the diverse needs of judicial districts throughout
Pennsylvania, how president judges exercise this authority appropriately will vary. In

                                              3
general, president judges have broad authority with regard to the management of the
magisterial district courts.

    The term “authorized staff” as used in this rule means staff positions that have been
approved and assigned by the president judge in accordance with all applicable personnel
policies and procedures.

    Paragraph (A)(2)(a)(i) gives president judges final authority to hire, supervise, and fire
staff in the magisterial district courts in the judicial district. Consistent with the
contemplated cooperative approach to the administration of the magisterial district courts,
president judges should endeavor to involve the affected magisterial district judges in the
relevant decisions, subject to the requirements of the remainder of paragraph (A)(2).

   Paragraph (A)(2)(a)(ii) gives president judges authority to transfer or reassign
magisterial district court staff as needed. It is contemplated that president judges will
consult with and give sufficient notice to the affected magisterial district judges before
making any staff transfers. However, extraordinary circumstances at times may require
a president judge to exercise his or her authority to transfer or reassign magisterial district
court staff, including personal staff, without consultation with the magisterial district judge.
For example, the president judge is responsible for ensuring compliance with the Unified
Judicial System’s Policy on Non-Discrimination and Equal Employment Opportunity and
the Code of Conduct for Employees of the Unified Judicial System and may need to
enforce these Unified Judicial System policies without consulting the magisterial district
judge.

   Nothing in paragraph (A)(2)(a)(v) is intended to circumvent any training program
established or required by the Supreme Court or the Court Administrator.

    With regard to paragraphs (A)(2)(b)(i), (ii) and (iv), see 42 Pa.C.S. §§ 102 and
2301(a)(1), and Canon 2, Rules 2.3(B), 2.8(B), 2.9(A)(3) and (D), 2.10(C), 2.12 and 2.13,
of the Rules Governing Standards of Conduct of Magisterial District Judges, relating to
the performance of duties of judicial office impartially, competently, and diligently and
requiring similar conduct of court staff.

   With regard to paragraph (A)(3), see Canon 2, Rule 2.1 of the Rules Governing
Standards of Conduct of Magisterial District Judges (Giving Precedence to the Duties of
Judicial Office). The provisions of former Pa.R.M.D.J. 103 (Office Schedules) were
incorporated into paragraph (A)(3).

    As to paragraph (A)(4), see Canon 2, Rule 2.5 of the Rules Governing Standards of
Conduct of Magisterial District Judges (Competence, Diligence and Cooperation). The
magisterial district judge in any district being audited will cooperate fully and will instruct
his or her staff to do likewise.

   As to paragraph (A)(5), compare Pa.R.Crim.P. 131(B), relating to central locations for
preliminary hearings and summary trials. In addition, if the judicial district is part of a

                                               4
regional administrative unit, magisterial district judges may be assigned to any other
judicial district in the unit. See Pa.R.M.D.J. 112 and Pa.R.J.A. No. 701(E).

    With regard to paragraph (B)(1), president judges are encouraged to meet regularly
with the magisterial district judges in the judicial district to foster and maintain open lines
of communication regarding the management of the magisterial district courts.

    With regard to paragraph (B)(2), see Canon 2, Rules 2.1 and 2.5 (Giving Precedence
to Duties of Judicial Office; Competence, Diligence and Cooperation), and Canon 3,
Rules 3.1(A), 3.7(A)-(B), 3.8, 3.10, and 3.11(C), of the Rules Governing Standards of
Conduct of Magisterial District Judges, relating to conducting personal and extrajudicial
activities to minimize the risk of conflict with the obligations of judicial office.

    Nothing in paragraph (B)(3) is intended to contradict or circumvent the constitutionally
established process for the suspension, removal, and discipline of magisterial district
judges. See Pa. Const. art. V, § 18; see also 207 Pa. Code Part III (Judicial Conduct
Board Rules of Procedure) and Part IV (Court of Judicial Discipline Rules of Procedure).
Except as provided by law or rule, president judges do not have the authority to suspend
or discipline magisterial district judges.




                                              5
                  RULES GOVERNING STANDARDS OF CONDUCT
                      OF MAGISTERIAL DISTRICT JUDGES

Rule 2.1 Giving Precedence to the Duties of Judicial Office

The duties of judicial office, as prescribed by law, shall ordinarily take precedence
over a magisterial district judge’s personal and extrajudicial activities.


Comment:


        (1) Magisterial district judges shall devote the time necessary for the prompt and
proper disposition of the business of their office, which shall be given priority over any
other occupation, business, profession, pursuit or activity. A magisterial district judge’s
personal and extrajudicial activities should be arranged so as not to interfere
unreasonably with the diligent discharge of the magisterial district judge’s duties of
office. See also Pa.R.J.A. No. 605 (Supervision of Magisterial District Courts by
President Judges).

       (2) To ensure that magisterial district judges are available to fulfill their judicial
duties, magisterial district judges must conduct their personal and extrajudicial activities
to minimize the risk of conflicts that would result in frequent disqualification. See Canon
3.

        (3) Although it is not a duty of judicial office unless prescribed by law, magisterial
district judges are encouraged to participate in activities that promote public
understanding of and confidence in the administration of justice.

       (4) Magisterial district judges shall not use or permit the use of premises
established for the disposition of their magisterial business for any other occupation,
business, profession or gainful pursuit.




                                              6
                  RULES AND STANDARDS WITH RESPECT TO
                  OFFICES OF MAGISTERIAL DISTRICT JUDGES

Rule 103. Office Schedules. [Rescinded]

       [The magisterial district judge of each magisterial district shall establish a
schedule of regular sessions and hours during which his office or offices will be
open for the conduct of business. The schedule will be submitted for approval to
the president judge of the court of common pleas of the judicial district in which
the office is located, and upon approval shall be posted in a conspicuous place on
the premises in which the office is located. The schedules of all magisterial district
judges located within a judicial district shall be posted in such place within the
court house of that district as the president judge shall designate.]
       Comment: Provisions of former Rule 103 were incorporated in Pa.R.J.A. No.
605.




                                          7